April 13, 1921. The opinion of the Court was delivered by
This is an appeal from orders of his Honor, Judge Rice, overruling two motions, the first being made by the United States Fidelity  Guaranty Company to dismiss the complaint as to it, and the second being by Geo. W. Waring for a change of venue from Sumter county to Richland county, the suit being on a surety bond furnished by Waring to plaintiff.
Waring is principal and defendant company is surety. The plaintiff claims breach of condition of the bond, and asks damages for a specified sum.
There are five exceptions. The first and second exceptions insist that his Honor was in error in overruling the *Page 31 
motion of defendant company, because it appeared from the bond sued on that it was expressly agreed that after a certain time no action should be and that the time agreed on and provided was that after February 1, 1917, no action should be, against the surety company, and that no action was commenced until Sept. 24, 1919, or more than two years after the date agreed on by the parties to the contract, after which it was specifically agreed by the plaintiff that the defendant company could not be sued thereon. The complaint alleges that the contract entered into between plaintiff and defendant, Waring, was July 12, 1911. The bond contained this clause:
"That in no event shall the surety be liable for a greater sum than the penalty of this bond, or subject to any suit, action, or other proceeding thereon that is instituted later than the 1st day of February, A.D. 1917."
The bond was dated November 27, 1911. Under the clause the surety company was released from all liability unless suit was instituted by February 1, 1917. As action was not brought within the time provided for, the contract, as to the liability of the surety company, is at an end. The parties themselves agreed on a time limit less than the statutory period, and this they had the right to do, and must be bound thereby.
The contract entered into was reasonable and founded upon a good consideration. The surety company has a right to protect itself and prescribe a reasonable limit to its liability as to time, and, if the other side accepts this, both parties are bound to adhere to the contract as made, and his Honor was in error in not granting motion of surety company.
I see no reason why parties should not contract as they did, but, even if they did not, suit was brought in six years after bond was made, and in any view of the case plaintiff cannot recover as to surety company. *Page 32 
It therefore follows that, as the complaint should be dismissed as to the surety company, and the sole defendant left in the cause is Geo. W. Waring, and he lives in Richland County, his motion to change the venue to Richland County from Sumter County will have to be granted.
Orders appealed from are reversed.